DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/351,620 filed on March 13, 2020, which is now U.S. Patent No. 10,882,829 B2, which claims priority to U.S. Application No. 13/781,902 filed on March 1, 2013, now abandoned which claims priority from U.S. Provisional Application No. 61/605,952, filed on March 2, 2012. 

Response to Amendment
	Applicant’s amendment filed on November 10, 2022 canceling claims 1-17 and 20, amending claim 18 and adding new claims 21-38 has been entered.  Claims 18, 19 and 21-38 are currently pending and presented for examination.

Response to Arguments
The terminal disclaimer filed on November 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,882,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejection over U.S. Patent No. 10,882,829 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous double patenting rejection over U.S. Patent No. 11,154,539 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous double patenting rejection over U.S. Patent No. 8,921,544 is hereby withdrawn.
Due to Applicant’s amendments to the claims, specifically excluding compound 2-(2-chloro-6-fluoro-phenyl)-5-[4-(morpholine-4-carbonyl) phenylamino]-oxazole-4-carboxylic acid amide), the previous rejection under 35 U.S.C. 102(b) over Reader et al. WO 2010/055304 A2 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 103(a) over Reader et al. WO 2010/055304 A2 is hereby withdrawn.
Claims 18, 19, 21-28 and 30-38 are free of the art and allowable for the reasons detailed below.  Claims 29 is rejected as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the use of parentheses in lines 8-11, 15-17, 20, 25 and 26 renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention or optional.  For example, line 25 of claim 29 recites transplant rejection (allograft transplant rejection).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation transplant rejection, and the claim also recites allograft transplant rejection which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, claim 29 is further indefinite since line 10 of claim 29, recites “uveitis (e.g. chronic progressive or relapsing forms of non-infectious uveitis)”, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 18, 19, 21-28 and 30-38 of the instant application claim a method of treating a disease or condition in a subject in need thereof, wherein the disease is selected from an autoimmune disease, an inflammatory disease or condition, an immunological disease or condition, an allergic disease or disorder, a transplant rejection and Graft-versus host disease, or a disease or condition selected from sepsis and septic shock, wherein the disease or condition is susceptible to TYK2 inhibition, which method comprises inhibiting a TYK2 kinase by administering to the subject an effective TYK2 kinase-inhibiting amount of 2-(2,6-dichloro-phenyl)-5-[4-(morpholine-4-carbonyl)-phenylamino]-oxazole-4-carboxylic acid amide or a salt thereof.
As detailed in the parent application (Application No. 16/351,620), the compound as claimed in the instant claims is free of the art in view of the closest related prior art Reader1 et al. WO 2008/139161 A1 (of record) and Reader2 et al. WO 2010/055304 A2 (of record) since neither Reader1 et al. nor Reader2 et al. specifically exemplify the compound claimed in the instant claims.  Furthermore, Applicant’s declaration filed on July 2, 2020 in Application No. 16/351,620 details that the claimed compound has surprisingly improved properties as compared to the similar compound disclosed in the prior art which would not have been expected since similar results would have been expected by replacing one halogen for another.  Specifically, Applicant demonstrates that the claimed compound is 37 times more active against TYK2 kinase as the compound specifically disclosed in the prior art and is highly selective for TYK2 kinase as compared to other kinases (see pages 2-6 of the declaration filed on July 2, 2020).  Moreover, starting at page 7 of the declaration filed on July 2, 2020 Applicant details how the improvements in the properties of the claimed compound will lead to an improved immunotherapeutic agent for the treatment of certain cancers and autoimmune diseases such as rheumatoid arthritis.    
Therefore, since the compound is free of the art and allowed, the methods of using the compound as claimed in the instant claims are also free of the art and allowable.
Accordingly, claims 18, 19, 21-28 and 30-38 are novel and non-obvious over the closest related prior art.

Conclusion
Claim 29 is rejected.  Claims 18, 19, 21-28 and 30-38 are allowed. Claims 1-17 and 20 are canceled. 
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM